 In the Matter of BELDEN MANUFACTURING COMPANYandUNITED ELEC-TRICAL, RADIO AND MACHINE WORKERS or AMERICA, CIOCase No. 13-R-22,35.-Decided March 11, 1944Pope & Ballard,byMr. John H. Thomson,of Chicago, Ill.; andMessrs. Charles S. CraigmileandCharles 0. Roberts,of Chicago, Ill.,for the Company.Mr. Irving Krane,of Chicago, Ill., for the U. E.Mr. John Gavin,of Chicago, Ill., for the Operating Engineers.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio and MachineWorkers of America, CIO, herein called the U. E., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Belden Manufacturing Company, Chicago, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before John R. Hill,Trial Examiner.Said hearing was held at Chicago, Illinois, onJanuary 24, 1944.The Company, the U. E., and International UnionofOperating Engineers, Local 399, herein called the OperatingEngineers, appeared, participated, and were afforded full opportunityto be heard, to examine and cross examine witnesses, and to introduceevidence bearing on the issues.The rulings of the Trial Examinermade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS or FACT1.THE BUSINESS OF THECOMPANYBelden Manufacturing Company, an Illinois corporation, owns andoperates two plants where it is engaged in the manufacture of insulated55 N. L. R. B., No. 76.413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopper wire.Only its plant in Chicago, Illinois, is involved in thisproceeding.The principal raw materials used by the Company con-sist of copper, enamel, silk, and cotton.During the year 1943, at itsChicago plant, the Company used raw materials having a value inexcess of $500,000, of which approximately 50 percent was shipped tothe plant from points outside the State of Illinois.During the sameperiod, the Company manufactured finished products at this planthaving a value in excess of $1,000,000, of which 50 percent was shippedto points outside the State of Illinois.The Company admits that inthe operations of its Chicago plant it is engaged in commerce, withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America is alabor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.International Union of Operating Engineers, Local 399, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 23, 1943, the U. E. wrote the Company aletter requesting recognition as the exclusive collective bargainingrepresentative of the latter's production employees.On or about De-cember 30, 1943, the Company mailed a reply letter in which it ex-pressed doubt as to the U. E.'s majority claims and for that reasondeclined to bargain.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the U. E. represents a substantialnumber of employees in the unit hereinafter found to be appropriate.,,1The Field Examiner stated that there were approximately 400 employees in the unitclaimed to be appropriate;that the U.E submitted 206 authorization cards ; and that thecards',except for 22 which were undated, were dated in November and December 1943 andJanuary 1944.At the hearing, the Company noted that the authorization cards submitted by the U. E.had not been checked with actual signatures of the Company's employees, that certain ofthe cards were undated or dated subsequent to the petition and hence should not be counted,and that the remaining cards fell short of a 50 percent showing of representation which theCompany contended should be required before an election is ordered at a plant engaged inwar production.We find no merit in any of the above objections voiced by the Company.We have frequently stated that authorization or membership cards are required not asproof of the precise number of employees who desire to be represented by a labor organiza-tion, or as a basis for determining the appropriate representative,but simply to provide areasonable safeguard against the indiscriminate institution of representation proceedingsby labor organizations which might have little or no membership in the unit claimed to beappropriateSeeMatter of H. G. Hill Stores,Inc.Warehouse,39 N. L R. B 874, 876, andcases cited therein.The cards submitted by the U. E constituteprima facieproof that theU. E.'s representation of employees in the unit claimed to be appropriate is substantialComparison of the signatures appearing on the cards with the actual signatures of em- BELDEN MANUFACTURING COMPANY415We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAs brought out at the hearing, the U. E. seeks a unit of all pro-duction and maintenance employees of the Company, including theset-tip operator in the magnet department, and janitors, but excludingsupervisory employees, office and clerical employees, guards, andprofessional engineers.The Company agrees that an industrial unit is appropriate but isin disagreement with the U. E. as to the exclusion from the unit ofseveral classifications of employees which are discussed below.The Operating Engineers makes no claim respecting an appropriateunit, inasmuch as it asserts an interest in only one employee of theCompany.As to this employee, however, the Operating Engineersdesires that he be excluded from the unit sought by the U. E.Timekeepers:The Company employs five timekeepers, all of whomare paid on an hourly basis, are located in the plant, and are responsi-ble directly to the general foreman.They are engaged entirely inclerical work, which involves, for the most part, the maintaining oftime records.The Company contends that they should be includedin the unit; the U. E. would exclude them. Since the work of thetimekeepers is entirely clerical, and their contact with the productionand maintenance employees appears to be very slight, we are of theopinion that their duties and interest are not sufficiently akin to thoseof the production and maintenance employees to warrant their in-clusion within the same bargaining unit.2Accordingly, we shallexclude them.Tag and record clerks:There are 10 or 11 tag and record clerkslocated in partitioned-off offices in the plant.They are hourly paidemployees under the supervision of the general foreman who are incharge of production records. It is their duty to follow orders. Someof them go out into the plant with machine tags and records. TheCompany contends that they should be included in the unit, whereasthe U. E. would exclude them.Although the work of the tag andployees is deemed unnecessarySeeMatter of Ellicott Machine Corporation.54 N L R B.732.As respects the dates appealing on the cards, we find no valid reason foi reject-ing cards signed after a petition has been filed.If the 22 cards which are undated are notcounted, the representation showing of the U. E. is still substantialMoreover, it appearsin this case that organization of the Company's plant did not begin prior to November 1943,so that the undated cards are probably of recent oiiglnFinally, our experience has indi-cated that the requitement of a substantial showing rather than a 50 percent showing ofrepresentation is adequate protection against the indisciiiiiinate institution of representa-tion proceedings.SSeeMatter of Aluminum Forgings,Inc., et al.,53 N. L. R. B. 1054. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord clerks is also entirely clerical, their contact with the productionemployees is greater than is that of the timekeepers. For this reasonwe shall include tag and record clerks in the unit.Inspectors and process inspectors:The Company's inspection forceIs generally divisible into two groups : 10inspectors,and 10processinspectors.All are hourly paid and are under the supervision of thechief inspector.(1)Theinspectorsperform their functions after the wire has beenmanufactured and wound on spools.Approximately eight of themwork in the label department and two in the stranding department.Their duties are routine, consisting of surface inspection.All wirefound to be defective is set aside.Three or four of the inspectorsrewind wire.Another performs routine spot checks in the inspectionlaboratory.The Company would include all the inspectors.TheU. E. agrees that all but the inspector in the laboratory should beincluded; it would exclude the latter employees solely because of herlocation in the laboratory.We do not deem this to be sufficient reasonto justify treating this employee any differently than the other in-spectors.We, shall, therefore, include all the inspectors in the unit.(2)All theprocess inspectors,with the exception of one who is em-ployed in the inspection laboratory, are assigned to production de-partments where they inspect manufacturing operations and makeconstant tests.If they discover defective wire, they have authorityto stop production.Approximately seven of them are also referredto as department inspectors because each of them is the only inspectorin a particular department on a given shift. The Company contendsthat all process inspectors should be included in the unit; the U. E.world exclude those who are designated as department inspectors andthe one who works in the laboratory.All the process inspectors per-form comparable functions.Those who are also known as depart-ment inspectors and the process inspector in the laboratory receive aweek's vacation with pay after 1 year's service, whereas the others mustfirst have 3 years' service.3 Infrequently, some of the process inspectorswho are termed department inspectors will supervise a department inthe absence of the foreman, but when so acting, merely watch over thework in the department while continuing their regular inspectionduties.We do not find that any of the process inspectors exercisesupervisory powers warranting their exclusion from the unit.Wefurther find that our conclusion as to the inspector in the laboratory isequally applicable to the process inspector in the laboratory.More-over, we are of the opinion that the work of process inspectors andinspectors is basically so similar that if one group is included in a3Inspectorsand production and maintenance employees must also have 3 years' servicebefore being entitled to a week's vacationwith pay BELDEN MANUFACTURING COMPANY417production and maintenance unit, the other should likewise beincluded.We shall, therefore, include all process inspectors inthe unit.Cafeteria employees:The Company has two cafeterias, one in theoffice building and the other in the plant.The U. E. would excludethe employees in both cafeterias, whereas the Company would excludeonly those in the office cafeteria.There are five or six employees inthe plant cafeteria, consisting of a cook and kitchen and lunchroomhelpers.Because the work of cafeteria employees is not related to thatof production and maintenance employees, we shall exclude them fromthe unit.Plant nurse:The Company employs one nurse, who is located in theFirst-Aid Room.The Company would include her in the unit andthe U. E. would exclude her. Inasmuch as she is not engaged in pro-duction or maintenance work, and in view of the specialized characterof her services, we shall exclude the plant nurse from the unit.Salaried rewind inspector; salaried mechanic; and experimentalmachine operator:These three employees, because of their long termsof service,are ona salaried basis.The Company contends that theyshould be included in the unit; the U. E. would exclude them.(1) Thesalaried rewind inspectoris located in the label room whereshe makes spot checks of spooled wire and is under the supervision ofthe forelady of the label room. She sets aside bad spools of wine.Herduties are thus substantially the same as hourly paid inspectors, whomwe have included in the unit.We shall, therefore, include the salariedrewind inspector.(2)Thesalaried mechanicis located in the machine shop where,because of his greater skills and experience, he performs more difficultand finer work than other mechanics. Since his work is otherwise thesame as the hourly paid employees in the machine shop, we shallinclude him also.(3)Theexperimental machine operatoris situated in the magnetwire division.Her work differs from other machine operators onlyin that she runs samples on various machines to see that they are readyfor production, instead of performing straight production work.Also, because of her greater experience, she advises other employeeswho encounter difficulty in the performance of their work. She huts nosupervisory powers.We shall include her.Chief boiler room engineer:This employee is the only one in whomthe Operating Engineers claims an interest.Although his title mightindicate otherwise, he has no one under his supervision.He alonecares for the boiler room and checks air compression.He has beena member of the Operating Engineers for 2 years.The Companycontends that he should be included in the unit. The Operating Engi-578129-44-vol.55--28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDneers requests the Board to exclude him.The position of the U. E.is that it has no objection to excluding hum, and that if he is included,itwould allow the Operating Engineers to bargain for him. Inview of the positions of the only two labor organizations involved andthe employee's membership in a clearly identifiable and highly skilledcraft, we find that the policies of the Act will best be effectuated byexcluding him from the production and maintenance unit.We find that all production and maintenance employees of theCompany, including the set-up operator in the magnet department,janitors, tag and record clerks, inspectors, process inspectors, the sal-aried rewind inspector in the label department, the salaried mechanicin the machine shop, and the experimental machine operator in themagnet wire division, but excluding office and clerical employees 4guards, professional engineers, timekeepers, cafeteria employees, theplant nurse, the chief boiler room engineer, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forththerein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Belden Manu-facttjring Company, Chicago, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subject'The U.E and theCompany agreed that this category has referenceto all employees inthe officebuilding,two employment clef ksin the plant,and the secretary to the plantsuperintendent. BELDEN MANUFACTURING COMPANY419to Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United Electrical, Radioand Machine Workers of America, CIO, for the purposes of collectivebargaining.MR. JOHNM. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.